     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1294 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     DAVID L. STROUD,                                  Case No.: 19-cv-01047-GPC(KSC)
12                                     Petitioner,
                                                         ORDER ADOPTING IN PART
13     v.                                                REPORT AND
                                                         RECOMMENDATION GRANTING
14     RAYMOND MADDEN, Warden,
                                                         MOTION TO DISMISS PETITION
15                                   Respondent.
                                                         [ECF No. 10.]
16
17
            Petitioner David L. Stroud (“Petitioner”), a state prisoner proceeding pro se and in
18
      forma pauperis, filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28
19
      U.S.C. § 2254 on June 3, 2019. (ECF No. 1.) Respondent Raymond Madden, the
20
      Warden, (“Respondent”) filed a Motion to Dismiss. (ECF No. 10.) Petitioner filed an
21
      Opposition. (ECF No. 14.) Magistrate Judge Karen S. Crawford issued a Report and
22
      Recommendation (“Report”) recommending the Court grant Respondent’s Motion to
23
      Dismiss. (ECF No. 17.) Petitioner filed an objection to the Magistrate Judge’s Report on
24
      June 25, 2020. (ECF No. 20.) After a thorough review of the issues and for the reasons
25
      set forth below, this Court ADOPTS in part the Magistrate Judge’s Report and
26
      GRANTS Respondent’s Motion to Dismiss.
27
      ///
28

                                                     1
                                                                              19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1295 Page 2 of 12



 1                                          Factual Background
 2             On August 19, 1999, a jury found Petitioner guilty of attempted murder with
 3    personal use of a firearm, assault with a deadly weapon with personal use of a firearm,
 4    and infliction of great bodily injury on the victim. (ECF No. 11-2, Lodgment 1 Part 2, at
 5    117–191; ECF No. 11-3, Lodgment 2, at 179–84.) The jury was unable to reach a verdict
 6    on allegations that Petitioner committed these offenses for the benefit of a criminal street
 7    gang, so these allegations were dismissed. (ECF No. 11-2, Lodgment 1 Part 2, at 121.)
 8    Thereafter, Petitioner waived a jury trial on prior conviction allegations. The trial court
 9    concluded Petitioner had previously been convicted of a robbery, an automobile theft,
10    and possession of cocaine and had served separate prison terms for each offense. (Id. at
11    127–29.) The trial court sentenced Stroud to an indeterminate term of life with a
12    possibility of parole plus 27 years. (Id. at 233-34.)
13                                        Procedural Background
14             A. Direct Appeal
15             On April 21, 2000, Petitioner, with counsel, appealed his conviction to the
16    California Court of Appeal. (ECF No. 11-4, Lodgment 3.) On November 3, 2000, the
17    California Court of Appeal affirmed the judgment of the Superior Court of Riverside
18    County. (ECF No. 11-5, Lodgment 4.) Petitioner did not file a petition for review with
19    the California Supreme Court.
20             B. State Habeas Corpus Proceedings
21             On April 25, 2001, Petitioner filed a habeas petition in the California Supreme
22    Court raising several claims, including ineffective assistance of counsel and prosecutorial
23    misconduct. (ECF No. 11-7, Lodgment 6.) The California Supreme Court summarily
24    denied the petition on October 31, 2001. (ECF No. 11-8, Lodgment 7.)
25
26
27
28    1
          Page numbers are based on the CM/ECF pagination.

                                                        2
                                                                                 19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1296 Page 3 of 12



 1              About seventeen years later, on June 11, 2018, Petitioner filed a habeas petition in
 2    the Riverside County Superior Court raising two claims: (1) the trial court erred in
 3    imposing a one-year term under Section 667.5(b) based on his prior robbery offense
 4    contrary to People v. Jones, 5 Cal. 4th 1142 (1993); and (2) the trial court should
 5    consider whether to dismiss or strike the firearm enhancement “as permitted by the
 6    amendment of Penal Code § 12022.53(h)” in the “new[ly] enacted SB 620.” (ECF No.
 7    11-9.) The Riverside County Superior Court denied the petition on June 29, 2018 in a one
 8    paragraph order. (ECF No. 11-10, Lodgment 9.)
 9              On August 1, 2018, Petitioner filed a request for reconsideration in the Riverside
10    County Superior Court, (ECF No. 11-11, Lodgment 10) but the request was summarily
11    denied. (ECF No. 11-12, Lodgment 11.) Thereafter, Petitioner filed a new state habeas
12    petition in the Riverside County Superior Court on August 7, 2018 raising the same
13    issues, but this petition was denied as “successive” on August 9, 2018. (ECF No. 11-13;
14    ECF No. 11-14.)
15              Next, Petitioner filed a habeas petition raising the same issues in the California
16    Court of Appeal on September 6, 2018. (ECF No. 11-15, Lodgment 14.) The California
17    Court of Appeal summarily denied this petition on October 10, 2018. (ECF No. 11-16,
18    Lodgment 15.) Finally, Petitioner raised the same issues in a habeas petition filed in the
19    California Supreme Court on November 29, 2018, but this petition was denied on April
20    17, 2019. (ECF No. 11-17, Lodgment 16; ECF No. 11-18, Lodgment 17.)
21              The instant petition was filed in this Court on June 3, 2019. (ECF No. 1.) Petitioner
22    raises one claim that he was denied his due process rights and was denied equal
23    protection under the law by the failure of the state court to correct sentence as he was
24    sentenced under an enhancement statute in violation of California Supreme Court
25    precedent of People v. Jones, 5 Cal. 4th 1142 (1993).2 (ECF No. 1, Pet. at 7, 27-29.)
26
27
28    2
          Petitioner did not raise the SB 620 claim in his petition.

                                                              3
                                                                                    19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1297 Page 4 of 12



 1                                             Discussion
 2    A.     Standard of Review of Report and Recommendation
 3           The Court “may accept, reject, or modify, in whole or in part, the findings or
 4    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If objections are
 5    made, the Court reviews the magistrate judge’s findings and recommendations de
 6    novo. 28 U.S.C. § 636(b)(1)(C); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th
 7    Cir. 2003) (en banc). When no objections are filed, the Court may assume the correctness
 8    of the magistrate judge’s findings of fact and decide the motion on the applicable
 9    law. Campbell v. U.S. Dist. Ct., 501 F.2d 196, 206 (9th Cir. 1974). The district court need
10    not review de novo those portions of a Report to which neither party objects. Reyna-
11    Tapia, 328 F.3d at 1121-22. Because Petitioner has filed an objection to the Magistrate
12    Judge’s Report, the Court turns to a de novo review of the findings and recommendation.
13    B.     Statute of Limitations
14           Respondent moves to dismiss the Petition on the ground that it is time-barred
15    pursuant to the one-year statute of limitations set forth in 28 U.S.C. § 2244(d). (ECF No.
16    10-1 at 3–6.) Respondent argues that Petitioner’s case became final on December 13,
17    2000, and contends that, without tolling, the limitations period expired on December 13,
18    2001. (See id. at 5 (citing Gonzalez v. Thaler, 565 U.S. 134 (2012).) Asserting that the
19    Petition was filed in 2019, Respondent reasons that without statutory or equitable tolling,
20    it is untimely. (See id. at 5.)
21           The Antiterrorism and Effective Death Penalty Act of 1996, (“AEDPA”) imposes a
22    one-year statute of limitations on petitions for writ of habeas corpus filed by state
23    prisoners. 28 U.S.C. § 2244(d). The limitations period runs from the latest of:
24           (A) the date on which the judgment became final by the conclusion of direct
             review or the expiration of the time for seeking such review;
25
             (B) the date on which the impediment to filing an application created by State
26           action in violation of the Constitution or laws of the United States is removed, if
             the applicant was prevented from filing by such State action;
27
28

                                                    4
                                                                                 19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1298 Page 5 of 12



 1           (C) the date on which the constitutional right asserted was initially recognized by
             the Supreme Court, if the right has been newly recognized by the Supreme Court
 2
             and made retroactively applicable to cases on collateral review; or
 3           (D) the date on which the factual predicate of the claim or claims presented could
             have been discovered through the exercise of due diligence.
 4
 5
      28 U.S.C. § 2244(d)(1)(A)-(D). Respondent alleges that the Petition is barred based on 28
 6
      U.S.C. § 2244(d)(1)(A), “the date on which the judgment of conviction becomes final by
 7
      the conclusion of direct review.”
 8
             A petition for writ of habeas corpus may be dismissed with prejudice when it was
 9
      not filed within AEDPA’s one-year statute of limitations. See Jiminez v. Rice, 276 F.3d
10
      478, 483 (9th Cir. 2001). The statute of limitations is a threshold issue that must be
11
      resolved before the merits of individual claims. White v. Klitzkie, 281 F.3d 920, 921–22
12
      (9th Cir. 2002).
13
             Here, the California Court of Appeal affirmed Petitioner’s conviction and sentence
14
      on November 3, 2000. (ECF No. 11-5, Lodgment 4.) Petitioner did not file a petition for
15
      review with the California Supreme Court. When a habeas petitioner seeks direct review
16
      by a state’s intermediate appellate court but does not file a petition for review with the
17
      state's highest court, the judgment becomes “final” for purposes of § 2244(d)(1)(A) on
18
      the date that the time for seeking such review expires. Gonzalez v. Thaler, 565 U.S. 134,
19
      137 (2012).
20
             Petitioner’s judgment became final for the purposes of AEDPA on December 13,
21
      2000, forty days after the California Court of Appeal handed down its decision. See id.;
22
      Cal. R. Ct. 8.500(e)(1)3, 8.366(b)(1).4 Pursuant to § 2244(d), the statute of limitations for
23
      habeas corpus relief began to run on December 14, 2000, the day after the judgment
24
25
26    3
        California Rule of Court 8.500(e)(1) states that “[a] petition for review must be served and filed within
      10 days after the Court of Appeal decision is final in that court.”
27    4
        California Rule of Court 8.366(b)(1) clarifies when a decision becomes final, stating that “[e]xcept as
      otherwise provided in this rule, a Court of Appeal decision in a criminal appeal, including an order
28    dismissing an appeal involuntarily, is final in that court 30 days after filing.”

                                                           5
                                                                                            19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1299 Page 6 of 12



 1    became final. See 28 U.S.C. § 2244(d)(1)(A); Corjasso v. Ayers, 278 F.3d 874, 877 (9th
 2    Cir. 2002) (explaining that the one-year statute of limitations under AEDPA begins to run
 3    the day after the conviction becomes final). The one-year statute of limitations expired on
 4    December 14, 2001.5 See Patterson v. Stewart, 251 F.3d 1243, 1245–46 (9th Cir. 2001)
 5    (“In computing any amount of time prescribed or allowed . . . by any applicable statute,
 6    the day of the act, event, or default from which the designated period of time runs shall
 7    not be included.” (quoting Fed. R. Civ. P. 6(a))).
 8           Petitioner’s habeas petition was filed on June 3, 2019 over seventeen years later.
 9    Therefore, unless Petitioner is entitled to statutory or equitable tolling, his action is barred
10    by AEDPA’s one-year statute of limitations.
11                     1.   Statutory Tolling
12           Respondent asserts that only Petitioner’s initial petition for writ of habeas corpus
13    filed with the California Supreme Court on April 25, 2001 qualifies for statutory tolling.
14    (ECF No. 10-1 at 6.) Respondent explains that Petitioner’s later state habeas petitions
15    filed in 2018 are precluded from qualifying for statutory tolling. Respondent maintains
16    that, despite this initial state petition qualifying for statutory tolling, there is still no
17    statutory tolling sufficient to make the instant federal petition timely. (Id.) Petitioner
18    responds that under 28 U.S.C. § 2244(d)(2) a motion to vacate an illegal sentence
19    qualifies for statutory tolling, thereby making the instant federal petition timely. (ECF
20    No. 14 at 10.)
21           The statute of limitations under AEDPA is tolled during periods in which a
22    “properly filed” habeas corpus petition is “pending” in the state courts. 28 U.S.C. §
23    2244(d)(2). The statute specifically provides, “[t]he time during which a properly filed
24    application for State post-conviction or other collateral review with respect to the
25    pertinent judgment or claim is pending shall not be counted toward any period of
26
27
      5
       The Magistrate Judge’s Report incorrectly found that “the one-year statute of limitations would have
28    expired after one year on December 13, 2001.” (ECF No. 17 at 7.)

                                                         6
                                                                                         19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1300 Page 7 of 12



 1    limitation under this subsection.” Id.; see also Pace v. DiGuglielmo, 544 U.S. 408, 410
 2    (2005). “[A]n application is ‘properly filed’ when its delivery and acceptance are in
 3    compliance with the applicable laws and rules governing filings.” Artuz v. Bennett, 531
 4    U.S. 4, 8 (2000) (explaining that typical filing requirements include all relevant time
 5    limits).
 6           Here, even with Petitioner’s initial state court petition qualifying for statutory
 7    tolling, the Court finds that there is insufficient statutory tolling to make the federal
 8    petition timely. As stated above, the limitations period began to run on December 14,
 9    2000. Petitioner’s first state court petition for a writ of habeas corpus was filed with the
10    California Supreme Court on April 25, 2001. “The statute of limitations is not tolled
11    ‘from the time a final decision is issued on direct state appeal [to] the time the first state
12    collateral challenge is filed.’ [Citation omitted.]” Roy v. Lampert, 465 F.3d 964, 968 (9th
13    Cir. 2006). This time is not tolled, because no application for “other collateral review” is
14    “pending.” See 28 U.S.C. § 2244(d)(2). Accordingly, the one-year statute of limitations
15    was not tolled under Section 2244(d)(2) for the 1326 days between the time Petitioner’s
16    state conviction became final on December 13, 2000, and April 25, 2001, when Petitioner
17    filed his first state habeas petition with the California Supreme Court. However, statutory
18    tolling applied from April 25, 2001, when he filed the habeas petition until October 31,
19    2001, when the California Supreme Court summarily denied the petition. Then on
20    November 1, 2001, the statute of limitations began to run again. At this time, Petitioner
21    had 233 more days, or until June 21, 2002, to file a timely a petition in Federal court.
22    However, Petitioner waited 6067 days, until June 11, 2018, before filing his habeas
23    petition with the Riverside County Superior Court. (ECF No. 11-9, Lodgment 8.) The
24    Court finds that the Petitioner is not entitled to interval tolling for this period of time.
25
26
      6
       The Magistrate Judge’s Report calculates 133 days between December 13, 2000 and April 25, 2001.
27    Per the Court’s ruling in Corjasso that the statute of limitations for federal habeas cases begins to run the
      day after the ruling becomes final, and assuming that the statute of limitations begins tolling the day that
28    Petitioner files their first state habeas petition, the correct number of days is actually 132.

                                                           7
                                                                                             19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1301 Page 8 of 12



 1           The interval between the disposition of one state petition and the filing of another
 2    may be tolled under “interval tolling.” Carey v. Saffold, 536 U.S. 214, 223 (2002). The
 3    statute of limitations is tolled from the time a petitioner’s first state habeas petition is
 4    filed until state collateral review is concluded, but it is not tolled before the first state
 5    collateral challenge is filed. Thorson v. Palmer, 479 F.3d 643, 646 (9th Cir. 2007) (citing
 6    Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999)). A petitioner is thus entitled to
 7    statutory tolling, “not only for the time that his petitions were actually under
 8    consideration, but also for the intervals between filings,” Biggs v. Duncan, 339 F.3d
 9    1045, 1048 (9th Cir. 2003) (citing Carey, 536 U.S. at 223), so long as those filings are
10    timely. Carey, 536 U.S. at 225–26.
11           In California, a petition for collateral review is timely filed within a “reasonable”
12    amount of time. Id. at 222–23. Petitioner waited 6067 days after his habeas petition was
13    denied by the California Supreme Court to file a petition with the Riverside County
14    Superior Court. This gap is presumably explained by the sudden passage of SB 620 in
15    October 2017. Respondent speculates that Petitioner may believe Section 2244(d)(1)(C)
16    applies so that the running of the one-year statute of limitations in section 2244(d) is
17    based on a newly recognized right by the passage of SB 620, making its changes effective
18    on January 1, 2018. (ECF No. 17 at 9 (citing ECF No. 10-1 at 4).) However, as the
19    Magistrate Judge found in the Report, Section 2244(d)(1)(C) does not apply to make the
20    Petition in this case timely, because it only applies to newly recognized rights by the
21    United States Supreme Court and does not apply to new rights recognized by a change in
22    state law. (Id. at 9 (citing Dodd v. United States, 545 U.S. 353, 357–59 (2005)).) Sections
23    2244(d)(1)(B) and (D) also do not apply in this case to make the Petition timely. In
24    Shannon v. Newland, 410 F.3d 1083 (9th Cir. 2005), the Ninth Circuit held that a
25    modification or clarification of state law does not trigger a later start date for the running
26    of the one-year statute of limitations under Sections 2244(d)(1)(B) or (D). Id. at 1087.
27    According to the Ninth Circuit in Shannon, a modification or clarification of state law
28    does not constitute an “impediment” to filing under Section 2244(d)(1)(B) or “a factual

                                                      8
                                                                                     19-cv-01047-GPC(KSC)
     Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1302 Page 9 of 12



 1    predicate” that could not have been discovered “through the exercise of due diligence”
 2    under Section 2244(d)(1)(D). Id.
 3          Moreover, the Petition was not filed within a “reasonable time,” presumptively
 4    thirty to sixty days. Velasquez v. Kirkland, 639 F.3d 964, 967-68 (9th Cir. 2011)
 5    (comparing reasonableness with other states’ 30 to 60 days to file an appeal and finding
 6    delays of 81 and 91 days were unreasoanble); see Evans v. Chavis, 546 U.S. 189, 200-01
 7    (2006) (unexplained six-month delay was unreasonable in comparison to 30 to 60 days
 8    that most State provide for filing an appeal). “[I]f the successive petition was not timely
 9    filed, the period between petitions is not tolled.” Banjo v. Ayers, 614 F.3d 964, 969 (9th
10    Cir. 2010) (unexplained delay of 146 days was unreasonable). Thus, the statute of
11    limitations is not statutorily tolled for the 6067 days between the California Supreme
12    Court’s order denying Petitioner’s first state habeas petition and the habeas petition he
13    filed with the Riverside County Superior Court. This delay was unreasonable, and the
14    time must be counted toward the limitations period. See Livermore v. Sandor, 487 Fed.
15    App’x. 342, 343–44 (9th Cir. 2012) (concluding that delay of seventy-six days between
16    state habeas petitions was unreasonable); Bennett v. Felker, 635 F.Supp.2d 1122, 1126-27
17    (C.D. Cal. 2009) (ninety-three days was unreasonable).
18          Therefore, the statutory tolling does not save Petitioner’s claims from being barred
19    by AEDPA’s one-year statute of limitations. See 28 U.S.C. § 2244(d)(1)(A).
20                  2.   Equitable Tolling
21          Equitable tolling of the statute of limitation is appropriate when the petitioner can
22    show “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
23    circumstance stood in his way.’” Holland v. Florida, 560 U.S. 631, 632 (2010) (quoting
24    Pace, 544 U.S. at 418); see also Lawrence v. Florida, 549 U.S. 327, 335 (2007) (same).
25    A petitioner is entitled to equitable tolling of AEDPA’s one-year statute of limitations
26    where “‘extraordinary circumstances beyond a prisoner’s control made it impossible’” to
27    file a timely petition. Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting
28    Brambles v. Duncan, 330 F.3d 1197, 1202 (9th Cir. 2003)).

                                                    9
                                                                                19-cv-01047-GPC(KSC)
 Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1303 Page 10 of 12



 1         “‘[T]he threshold necessary to trigger equitable tolling [under AEDPA] is very
 2   high, lest the exceptions swallow the rule.’” Miranda v. Castro, 292 F.3d 1063, 1066 (9th
 3   Cir. 2002) (alteration in original) (quoting United States v. Marcello, 212 F.3d 1005,
 4   1010 (7th Cir. 2000)). The failure to file a timely petition must be the result of external
 5   forces, not the result of the petitioner’s lack of diligence. Miles v. Prunty, 187 F.3d 1104,
 6   1107 (9th Cir. 1999). “Determining whether equitable tolling is warranted is a ‘fact-
 7   specific inquiry.’” Spitsyn, 345 F.3d at 799 (quoting Frye v. Hickman, 273 F.3d 1144,
 8   1146 (9th Cir. 2001)).
 9         Respondent argues that equitable tolling is not warranted in this case because
10   “Stroud appears to assert that the cause of any delay lies with appellate counsel for not
11   raising this claim. But . . . S.B. 620 did not exist until 2017, and Stroud’s appellate
12   counsel in 2000 was not required to know future laws.” (ECF No. 10-1 at 8.) In his
13   Objection, Petitioner states an unlawful sentence can be corrected at any time under
14   California Penal Code section 1260 and People v. Braxton, 34 Cal. 4th 798, 818–819
15   (2004), (ECF No. 20 at 2, 6), and that as such, the court may also address S.B. 620
16   arguments which can be applied retroactively, (id. at 7.)
17         However, Petitioner has not provided any federal legal bases to support his
18   argument that the one-year statute of limitations under AEDPA and equitable tolling do
19   not apply to a petitioner seeking relief from a state court conviction. AEDPA imposes a
20   one-year statute of limitations period, 28 U.S.C. § 2244(d), and the United States
21   Supreme Court has held that equitable tolling applies to this statutory deadline. See
22   Holland, 560 U.S. at 645. In addition, Petitioner asserts that a change in law justifies
23   equitable tolling, as the law not existing at the time of sentencing constituted an
24   extraordinary circumstance beyond Petitioner’s control which made it impossible for
25   Petitioner to file a timely petition. The Ninth Circuit, however, has rejected the claim that
26   a change in law warrants equitable tolling. See Shannon, 410 F.3d at 1090 (rejecting
27   contention that the time between petitioner’s conviction and a state court decision
28   clarifying state law should be equitably tolled, as this “would open the door for any state

                                                   10
                                                                                 19-cv-01047-GPC(KSC)
 Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1304 Page 11 of 12



 1   prisoner to file a habeas petition anytime a state court issues a clarification of state law.
 2   Such an interpretation cannot be squared with the goals of finality that are central to
 3   AEDPA.”) Moreover, a recent district court case dealing specifically with SB 620 came
 4   to the same conclusion. See Magana v. California, No. SACV 19-00021-FMO (JDE),
 5   2019 WL 1714549, at *4 (C.D. Cal. Feb. 22, 2019) (“[T]o the extent Petitioner may
 6   contend that the enactment of SB 620 warrants equitable tolling, such change in law does
 7   not constitute the requisite extraordinary circumstance warranting equitable tolling.”).
 8   The Court thus has no basis to conclude these facts could be considered “extraordinary
 9   circumstances” that would justify equitable tolling of the one-year statute of limitations in
10   Section 2244(d)(1). Therefore, Petitioner has not demonstrated that he is entitled to
11   equitable tolling that would render the filing of his Petition timely. Accordingly, the
12   Court ADOPTS the Magistrate Judge’s Report and GRANTS Respondent’s Motion to
13   Dismiss because the Petition is untimely.
14   C.     Failure to State a Claim
15          Respondent also moves to dismiss the Petition because Petitioner’s claim as to S.B.
16   620 does not provide federal habeas relief. (ECF No. 10-1 at 8.) The Court notes, and
17   Petitioner also notes that the Petition does not allege a claim concerning S.B. 620. (See
18   ECF No. 1, Pet; ECF No. 14 at 127; Dkt. No. 20 at 9.) The Petition solely claims that his
19   due process and equal protection rights were violated by the state court’s failure to
20   correct his enhanced sentence based on a prior conviction in violation of People v. Jones,
21   5 Cal. 4th 1142 (1993). Respondent seeks to dismiss a claim not alleged by Petitioner.
22   Accordingly, the Court DENIES Respondent’s motion to dismiss.
23   D.     Certificate of Appealability
24          Under Rule 11 of the Federal Rules Governing section 2254 cases, this Court must
25
26
     7
       Petitioner states, “Respondent erroneously drafted his Motion to Dismiss and asserted that Petitioner is
27   relying in S.B. 620 to be applied retroactively to his case for either vacating or modifying his gun
     sentencing. This assertion is false. S.B. 620 was never mentioned in Petitioners Federal Habeas Corpus
28   . . . .” (ECF No. 14 at 12.)

                                                         11
                                                                                          19-cv-01047-GPC(KSC)
 Case 3:19-cv-01047-GPC-KSC Document 21 Filed 08/27/20 PageID.1305 Page 12 of 12



 1   “issue or deny a certificate of appealability when it enters a final order adverse to the
 2   applicant.” The Court may not issue a certificate of appealability unless Petitioner makes
 3   a “substantial showing of the denial of a constitutional right,” 28 U.S.C. §
 4   2253(c)(1)(B)(2). To prove a substantial showing of denial of a constitutional right,
 5   Petitioner must demonstrate that “reasonable jurists would find the district court’s
 6   assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529
 7   U.S. 473, 483 (2000). “A petitioner satisfies this standard by demonstrating that jurists of
 8   reason could disagree with the district court's resolution of his constitutional claims or
 9   that jurists could conclude the issues presented are adequate to deserve encouragement to
10   proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Here, Petitioner does
11   not make a substantial showing of the denial of a constitutional right, and it is unlikely
12   that reasonable jurists would find this Court’s assessment debatable or wrong. Therefore,
13   the Court DENIES a Certificate of Appealability.
14                                           Conclusion
15         This Court ADOPTS in part the Magistrate Judge’s Report and Recommendation,
16   GRANTS Respondent’s motion to dismiss the petition as untimely, and DISMISSES the
17   Petition for Writ of Habeas Corpus. The Court also DENIES a certificate of
18   appealability. The Clerk of the Court shall close the case.
19         IT IS SO ORDERED.
20   Dated: August 27, 2020
21
22
23
24
25
26
27
28

                                                   12
                                                                                19-cv-01047-GPC(KSC)
